DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-12, 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 3-4, 6, 8-9, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,501,338 to Preston in view of US Patent No. 3,967,772 to Baker (Baker772).
Regarding claim 1, Preston discloses an adjustable caddy (Fig 2) capable of hanging on iron board comprising a housing (10) wherein a planar base (60, Fig 3)  having a plurality of sidewalls (58) extending orthogonally upward from a perimeter thereof and terminating along an upper edge thereof (Fig 1, 3), defining an enclosure with an open top having an interior volume (Fig 3), a plurality of dividers (28, 30) within the interior volume of the housing (Fig 3), an adjustable strap (20) affixed at opposing points on an exterior of the plurality of sidewalls (Fig 3) and capable of being removably secure to a frame of an ironing board.  Preston does not teach dividers to be of unitary contruction having triangular cross-section.  However, Baker772 discloses a container (Fig 1) comprising internal dividers (12, Fig a4) affixed together to comprise a continuous and unitary construction and triangular cross-section to form triangular compartment to hold irregular shape articles, the compartment defined between each of the plurality of dividers and each vertex (46, 48, 50) defined between adjacent dividers of the plurality of dividers such that an interior of the compartment is separated from the plurality of sidewalls (Fig 1).  One of ordinary skill in the art would have found it obvious to have the Preston dividers of unitary construction forming a triangular cross-section as suggested by Baker772 in order to hold irregular shape articles and for aesthetic purpose (Baker, col. 7, ll. 20-25).
Regarding claim 3, Preston further discloses base having rectangular dimension (60, Fig 2).
Regarding claim 4, Preston further discloses plurality of walls (58) connected to form unitary planar wall having one edge connected to planar base and distal edge forming open top of enclosure (Fig 1).

Regarding claim 8, Preston further discloses adjustable strap comprising flexible planar fabric material (col. 4, ll. 50-60).
Regarding claim 9, Preston further discloses fastener (66) that allows a user to selectively adjust length of strap (col. 5, ll. 5-10).
Regarding claim 15, as best understood, the modified Preston further teaches height of a triangle defined by the dividers (20) dimensions to conform to linear distance between opposing sidewalls since the divider is located entirely within the sidewalls of the housing (Fig 1, Baker772).
Regarding claim 17, Preston discloses an adjustable caddy (Fig 2) capable of hanging on iron board comprising a housing (10) wherein a planar base (60, Fig 3)  having a plurality of sidewalls (58) extending orthogonally upward from a perimeter thereof and terminating along an upper edge thereof (Fig 1, 3), defining an enclosure with an open top having an interior volume (Fig 3), a plurality of dividers (28, 30) within the interior volume of the housing (Fig 3), an adjustable strap (20) affixed at opposing points on an exterior of the plurality of sidewalls (Fig 3) and capable of being removably secure to a frame of an ironing board.  Preston does not teach dividers to be of unitary contruction having triangular cross-section.  However, Baker772 discloses a container (Fig 1) comprising internal dividers (12, Fig a4) affixed together to comprise a continuous and unitary construction and triangular cross-section to form triangular compartment to hold irregular shape articles, the compartment defined between each of the plurality of dividers and each vertex (46, 48, 50) defined between adjacent dividers of the plurality of dividers such that an interior of the compartment is separated from the plurality of sidewalls (Fig 1).  One of ordinary skill in the art would have found it obvious to have the Preston Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter.1989).

Claim 1, 8, 10-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2015/0335119 to Baker in view of US 2016/0003269 to Russell-Clarke et al. (Russell) and Baker772.
Regarding claim 1, Baker discloses an adjustable caddy (Fig 1) capable of hanging on iron board comprising a housing (10) wherein a planar base having a plurality of sidewalls extending orthogonally upward from a perimeter thereof and terminating along an upper edge thereof (Fig 3), defining an enclosure with an open top having an interior volume (Fig 3), a plurality of dividers (28) within the interior volume of the housing (Fig 3), a strap (16) affixed at opposing points on an exterior of the plurality of sidewalls (Fig 1) and capable of being removably secure to a frame of an ironing board.  Baker does not teach the strap adjustable.  However, Russell discloses it was known in the art to utilize adjustable straps (Fig 11d) for facilitating carry and transport of containers.  One of ordinary skill in the art would have found it obvious to substitute the strap of Baker with an adjustable one as taught by Russell in order to allow the container to be held in different situations since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).  The modified Russell does not teach dividers to be of unitary contruction having triangular cross-section.  However, Baker772 discloses a container 
Regarding claim 8, the modified Baker further discloses adjustable strap (12, Russell) to comprise flexible planar fabric material (€0004, Russell).
Regarding claim 10, the modified Baker further discloses adjustable strap (12) is affixed at opposing points on exterior surface of sidewalls using fasteners (14) (Russell, Fig 11d).
Regarding claim 11, the modified Baker further discloses the strap comprising two segments (12) connectable via a fastener (14) (Fig 11d, Russell).
Regarding claim 12, the modified Baker further discloses fastener comprising button snaps (€0113, Russell).
Regarding claim 16, the modified Baker further discloses the dividers (12, Baker772) selectively movable along interior volume of the housing such that additional compartments are adjustable (Baker772, Fig 1). 
Regarding claim 17, Baker discloses an adjustable caddy (Fig 1) capable of hanging on iron board comprising a housing (10) wherein a planar base having a plurality of sidewalls extending orthogonally upward from a perimeter thereof and terminating along an upper edge thereof (Fig 3), defining an enclosure with an open top having an interior volume (Fig 3), a plurality of dividers (28) within the interior volume of the housing (Fig 3), a strap (16) affixed at In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).  The modified Russell does not teach dividers to be of unitary contruction having triangular cross-section.  However, Baker772 discloses a container (Fig 1) comprising internal dividers (12, Fig a4) affixed together to comprise a continuous and unitary construction and triangular cross-section to form triangular compartment to hold irregular shape articles, the compartment defined between each of the plurality of dividers and each vertex (46, 48, 50) defined between adjacent dividers of the plurality of dividers such that an interior of the compartment is separated from the plurality of sidewalls (Fig 1).  One of ordinary skill in the art would have found it obvious to have the Preston dividers of unitary construction forming a triangular cross-section as suggested by Baker772 in order to hold irregular shape articles and for aesthetic purpose (Baker, col. 7, ll. 20-25).  The modified Baker discloses other features of the caddy; however, it would have been further obvious to one of ordinary skill in the art to remove features of the modified Baker invention such that it only had the recited features if the other features were not wanted since it has been held that omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter.1989).

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Russell, Baker772 and US Patent No. 7,013,671 to Bolda.
Regarding claim 7, the modified Baker teaches the caddy of claim 1 but does not teach a pair of apertures disposed on opposing side of the sidewalls.  However, Bolda discloses a carrier (Fig 2) and in particular incorporating apertures (26) on opposing sidewalls (14) for receiving strap (22).  One of ordinary skill in the art would have found it obvious to incorporate apertures to the sidewall of Baker as suggested by Bolda in order to facilitate attachment to strap ends.  Furthermore, since the modified Baker has the structure as recited, then it can be also be used to receive a user’s hand and function as handles.


Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. Initially, it is note that applicant does not argue the rejection of the dependent claims.  Applicant argues that the original disclosure has support for claim 15 and relies on the drawings to support the claimed limitation.  However, drawings are not to scale and one of ordinary skill in the art would not have known that the marked dimension was the claimed height of the triangle.  Why is the height of the triangle measured sideways to the height of the container?  There is no frame of reference provided and applicant fails to describe any relation of the triangle in relation to the linear distance between sidewalls.  Applicant further argues that none of the prior art discloses a triangular compartment defined by vertices such that the compartment is separate from the plurality of sidewalls.  However, there is no description of such a limitation in the original disclosure.  Applicant again relies on the figures which are not drawn to scale.  It is noted that applicant has support for a monolithic divider but nowhere in the disclosure does it describe the triangle having vertex or separating interior compartment .

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ROBERT POON/Examiner, Art Unit 3735